Citation Nr: 0215491	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from May 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the Buffalo, New York, Regional 
Office (RO).

It is noted that the matter was initially developed on the 
issue of whether new and material evidence had been submitted 
to reopen the instant claim.  The RO reopened the claim and 
considered the matter on the merits.  The Board will do 
likewise.


FINDING OF FACT

The veteran's back injury in service was acute and transitory 
and a continuing disability was not then present.  He has not 
presented competent medical evidence of a nexus between the 
current back disability and active military service.


CONCLUSION OF LAW

The veteran is not shown to have a chronic acquired back 
disability due to disease or injury, which was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the veteran is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
advised by the RO of the type of evidence lacking to 
demonstrate entitlement to service connection in the 
September 2000 rating decision; a September 2000 letter; the 
September 2000 statement of the case; an August 2001 Informal 
Conference Report; the July 2002 supplemental statement of 
the case and the September 2002 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO has made reasonable efforts to develop the record, in 
that the service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  
Moreover the RO obtained the veteran's post-service treatment 
records.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claim.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in November 1966, December 1999, February 2001 
and May 2002.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  With regard to the 
adequacy of the examinations, the Board notes that the 
examination report reflect that the VA examiner reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessments and diagnoses.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, further remand would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that the veteran was evaluated 
for a single episode of back pain.  Examination revealed 
slight muscle spasm and full range of motion with pain.  He 
was treated with exercise and medication.  There was no 
credible evidence of a chronic back disability.  The episode 
was apparently acute and transitory in nature and resolved 
with treatment, as there are no subsequently dated medical 
records on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  No 
pertinent complaints of findings were recorded at the time of 
separation from service.

Post service orthopedic and neurological VA examinations in 
November 1966 show the veteran gave a history of back pain in 
service without definite injury.  The examiner noted the 
origin of the pain was apparently spontaneous following heavy 
lifting.  The veteran reported that no specific treatment and 
no hospitalization or X-rays.  Following examination the 
orthopedic examiner found it difficult to make a specific 
diagnosis, except for some limitation of motion and 
complaints of pain on straight leg raising.  There was no 
evidence of neurological disease found.  

Service connection was denied on the basis of no chronic 
disorder being shown.

VA outpatient treatment records dated from December 1998 to 
December 1999 primarily show the veteran was evaluated for 
complaints of various unrelated disorders.  A cervical spine 
X-ray showed mild degenerative disease at C4-7 levels.  

During VA examination in December 1999 the veteran reported 
history of a herniated disc in service.  Examination of the 
back revealed scoliosis of the lumbar area convex to the 
right.  An April 2000 MRI report showed moderate degenerative 
disc disease at L4-L5 with posterior osteophytic ridging of 
the inferior endplate of L5 resulting in moderate central 
canal stenosis at this level.  At L5-S1 there was significant 
bilateral facet arthropathy which resulted in moderate 
bilateral neural foraminal stenosis.  

During VA examination in February 2001 the veteran reported 
for the first time that he was injured in service while 
working on an aircraft when he fell 20 feet and landed on 
concrete.  The examiner referred to the 1966 examination 
report, which noted the veteran's complaints of backache in 
service but with no real treatment of it.  The veteran 
reported that he refused treatment after the fall and was 
sent home to sleep on a board.  The examiner expressed 
concern that no mention was made about a 20 feet fall by the 
examiners in 1966 and that the symptoms were attributed to 
lifting.  The examiner also noted the April 2000 MRI report 
was more consistent with the current findings and not with 
the veteran's history.  The examiner opined that unless, the 
veteran fell, the symptoms were probably not related to 
service but due to age, time and activities and that 
otherwise the veteran's report of injury was not reliable.  

Additional records dated from February 1996 to January 2002 
show ongoing treatment for back problems beginning in 1997, 
including a May 2001 surgical report for lumbar stenosis.  

In May 2002, following review of the record a VA physician 
noted that the history provided by the veteran varied.  It 
was also noted that the veteran had not been X-rayed at the 
time of the original injury when he claimed to have fallen 20 
feet.  Further, during examination in 1966 the veteran did 
not mention a fall and the examination for disability did not 
refer to a fall as the cause of the symptoms and a diagnosis 
was not made.  The examiner concluded that the veteran's back 
problems were probably not related to a service injury.  The 
basis for this conclusion was the veteran's many conflicting 
statements about the cause of his problems and that the 
statements did not relate to one another. 

At his personal hearing in  September 2002, the veteran 
testified as to the facts surrounding the original injury and 
the subsequent treatment.  He testified that he sustained a 
back injury in a 20-foot fall in service.  He also testified 
that he was taken to the hospital but did not remember what 
happened because he had loss consciousness.  He did however 
remember being told that he could return to work.  The 
veteran also testified as to his current condition and 
disability.

The Board notes that although a back disability is currently 
demonstrated there was no indication of a chronic back 
disability in service.  The separation examination was 
entirely negative for complaints, findings or diagnosis 
consistent with the a chronic back disorder.  The earliest 
recorded medical history places the presence of back 
complaints in 1966, two years after his separation from 
active service.  

The only other evidence submitted in support to the veteran's 
claim are his contentions.  During VA examination in 1966 the 
veteran reported that he had developed back pain after heavy 
lifting which did not require hospitalization.  Later, during 
VA examination in 2001 he reported a serious back injury 
after falling 20 feet and landing on concrete.  He indicated 
that he refused treatment.  More recently during a personal 
hearing the veteran gave an account of being hospitalized for 
back injury following a 20 foot fall and was later told he 
could return to work.  He testified that he could not provide 
any further details because he was unconscious at the time.  

To the extent that these statements describe the severity of 
the veteran's inservice injury, they are contradicted by the 
contemporaneous medical reports.  Furthermore, the Board 
finds the veteran's reports of history to be entitled to 
little credibility, as they are inconsistent and revised each 
time the veteran alleges a new cause for his back disability.  
The Board notes that although the veteran was evaluated for 
back pain in service, it was not of the type or severity 
alleged by the veteran.  The service medical records do not 
describe the type of serious injury that the veteran now 
details.  The Board finds that the objective contemporaneous 
medical records are more probative to the question of the 
severity of the injury than the veteran's inconsistent 
history reported many years after the injury.  The Board 
further finds that the evidence preponderates against a 
conclusion that the veteran suffered any sequelae from any 
back injury other than the single report of pain during 
service, which had resolved by service separation.

While he has argued that his current back disability had its 
inception in service, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The Board 
therefore finds that the preponderance of the evidence is 
against the claim for a back disability and that the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).


ORDER

Entitlement to service connection for a back disability is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


